Citation Nr: 1122496	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), excluding the period of January 2, 2007, through March 31, 2007.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent evaluation, effective February 22, 2005-the date on which his claim for service connection had been received.  The Veteran timely appealed his assigned evaluation for PTSD.

A November 2007 rating decision granted a temporary total 100 percent evaluation for PTSD from January 2, 2007, to April 1, 2007.  Thus, the issue on appeal has been characterized as on the title page of this decision.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) and at a video conference before the undersigned Veterans Law Judge in June 2007 and April 2008, respectively; transcripts of those hearings are associated with the claims file.

This case was initially before the Board in September 2008, when the Board denied an evaluation in excess of 50 percent for PTSD.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a memorandum decision vacating the September 2008 Board decision.  The matter was remanded back to the Board for compliance with the Court decision.  The case has been returned to the Board at this time for further appellate review in compliance with the September 2010 Court memorandum decision.

The Board notes that it has taken jurisdiction of the TDIU claim on appeal, as such has been raised by the Veteran and by the record, and that such claims are considered part and parcel of increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 407 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination for his PTSD was in October 2007, nearly 4 years ago.  The last clinical evidence of any treatment is a VA treatment record dated in March 2008.  In light of the significant length of time since the last examination and clinical evidence of record, the Board finds that a new VA examination should be afforded the Veteran.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

In arriving at the above conclusion, the Board notes that the Veteran's April 2008 hearing testimony before the Board appears to evidence a worsening of symptomatology since the October 2007 VA examination.  Indeed, while the Veteran noted suicidal ideation in October 2007, he denied any present intent.  By contrast, at his April 2008 videoconference hearing, the Veteran indicating that he was suicidal and was making plans in that regard.  This indicates that his symptoms and his overall disability picture had deteriorated.  Moreover, such testimony was provided over 3 years ago and thus it is reasonable to expect that he may have declined even further in the interim.

Additionally, the Board notes that while the October 2007 VA examination indicated that the Veteran had been unemployed for four and a half years, it was noted that the Veteran quit that job because he "could not tolerate the heat anymore."  It was further noted that the Veteran had significant problems working with other people, that he was isolative, had problems with anger and irritability, and that his "irritability, poor concentration, hypervigilance, poor sleep, and intrusive memories would impact his ability to carry out work responsibilities at this time."  Yet the VA examiner did not render an opinion as to whether the Veteran's PTSD, or any of his other service-connected disabilities alone or in combination with his PTSD, was sufficient to preclude the Veteran from securing and following substantially gainful employment.  

Additionally, the Veteran's complete employment history, is unclear, including whether he has since become employed.  The Board specifically notes the lack of an application for TDIU, VA Form 21-8940.  Accordingly, additional development and a VA examination are required in this case.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Biloxi, Mississippi VA Medical Center, or any other VA medical facility that has treated the Veteran, since October 2007 and associate those documents with the claims file.

2.  Ask the Veteran for information regarding his employment history, including having him file an application for TDIU, VA Form 21-8940, to include a complete employment history since his discharge from military service in February 1971.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and extent of his PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should indicate all symptomatology associated with the Veteran's PTSD and provide a Global Assessment of Functioning score.  

The examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD precludes him from obtaining and maintaining substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered PTSD examination, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his diabetes mellitus and appendectomy scar, either alone, or together with his PTSD, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of increased evaluation for PTSD and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


